Citation Nr: 0802803	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 2003 for the assignment of  a 40 percent rating for mild 
L4 compression deformity with history of chronic low back 
strain.

2.  Entitlement to a rating in excess of 40 percent for mild 
L4 compression deformity with history of chronic low back 
strain.

3.  Entitlement to an effective date earlier than September 
26, 2003 for the award of service connection for 
radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned a 40 percent rating for 
the veteran's service-connected lumbar disability, effective 
December 17, 2003.  The veteran has appealed the effective 
date as well as disability rating assigned for his service-
connected lumbar disability. 

The veteran testified during a hearing before RO personnel in 
February 2006; a transcript of that hearing is of record.

Thereafter, in a November 2006 rating decision, the RO 
assigned an earlier effective date of September 26, 2003 for 
the previously assigned 40 percent rating for the veteran's 
service-connected lumbar disability.  The veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  See AB v. Brown, 6 Vet. App. 35, (1993).

The issue of entitlement to an effective date earlier than 
September 26, 2003, for the award of a 10 percent rating for 
radiculopathy of the left leg is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The record includes no factually ascertainable evidence 
demonstrating that a 40 percent rating for the veteran's 
service-connected mild L4 compression deformity with history 
of chronic low back strain was warranted prior to September 
26, 2003; there is no evidence of any earlier pending formal 
or informal claim.

3.  The veteran's service-connected mild L4 compression 
deformity with history of chronic low back strain is 
manifested by limitation of motion that does not equate to 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
26, 2003, for the award of a 40 percent rating for the 
veteran's service-connected lumbar disability have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).

2.  The schedular criteria for a rating in excess of 40 
percent for mild L4 compression deformity with history of 
chronic low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  

In correspondence dated in December 2003, the veteran was 
notified of the provisions of the VCAA as they pertain to the 
issue of increased evaluations.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other information 
regarding VCAA.  In a March 2004 rating decision, the RO 
assigned a 40 percent rating for the veteran's service-
connected lumbar disability, effective December 17, 2003.  
The veteran appealed the assignment of the disability rating 
as well as the effective date for this benefit.  

In a November 2006 rating decision, the RO assigned an 
earlier effective date of September 26, 2003 for the 
previously assigned 40 percent rating for the veteran's 
service-connected lumbar disability.  A supplemental 
statement of the case was issued in November 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Where applicable, the claimant must be notified that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The requirements outlined in Dingess were addressed in a 
March 2006 letter to the veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  He has 
also been provided with multiple VA medical examinations to 
assess the current nature and extent of his service-connected 
lumbar and nerve disabilities.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  

Earlier Effective Date

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See 38 C.F.R. § 3.400.  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date, but otherwise the 
date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  See 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.151(a) (2007).  VA regulations also 
provide that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  See 38 C.F.R. § 3.1(p) (2007).  Generally, the date 
of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  See 38 C.F.R. § 
3.1(r).

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to September 26, 2003 is not warranted for the 
assignment of a 40 percent rating for the veteran's service-
connected lumbar disability.

In a November 2002 rating decision, the RO denied the 
veteran's claim for entitlement to a rating in excess of 10 
percent for mild L4 compression deformity with history of 
chronic low back strain.  It was noted that evidence did not 
demonstrate muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position. 

Although notified of the November 2002 decision and his 
procedural and appellate rights in an RO letter dated on 
November 7, 2002, the veteran did not initiate an appeal of 
this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

New regulations concerning the schedular criteria for 
evaluating diseases and injuries of the spine became 
effective on September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In correspondence dated on December 17, 2003, the veteran 
requested entitlement to an increased rating for his service-
connected mild L4 compression deformity with history of 
chronic low back strain.

In a March 2004 rating decision, the RO assigned a 40 percent 
rating for the veteran's service-connected lumbar disability, 
effective December 17, 2003.  Thereafter, in a November 2006 
rating decision, the RO assigned an earlier effective date of 
September 26, 2003 for the previously assigned 40 percent 
rating for the veteran's service-connected lumbar disability.  

The veteran contends that he is entitled to an effective date 
earlier than September 26, 2003 for the award of a 40 percent 
rating for his service-connected lumbar disability.  More 
specifically, he asserts that evidence of record documents 
that he filed increased rating claims in November 1998, July 
2001, and October 2002 and that the RO should have 
reconsidered it's November 2002 denial and granted an 
effective date back to July 2001 after the regulations 
changed in September 2003 within a year of the November 2002 
RO rating decision.

However, in this case, there is no evidence of any earlier 
pending formal or informal claim for this specific benefit.  
The Board finds that the earliest date of receipt for the 
current pending increased rating claim by the RO would be on 
December 17, 2003.  The fact that the veteran had previously 
submitted increased rating claims in November 1998, July 
2001, and October 2002, which were denied and not appealed, 
is not relevant to the assignment of an effective date based 
on a current claim for an increased evaluation.  

Based upon the evidence of record, the Board also finds no 
factually ascertainable evidence demonstrating that a 40 
rating for the veteran's service-connected mild L4 
compression deformity with history of chronic low back strain 
were warranted prior to September 26, 2003, as there was no 
evidence concerning the veteran's lumbar spine disability 
added to the record in the year prior to when his current 
claim was received.
 
For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
September 23, 2006.  The Board finds that the preponderance 
of the evidence is against the veteran's earlier effective 
date claim.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected mild L4 compression 
deformity with history of chronic low back strain warrants a 
higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In a March 2004 rating decision, the RO assigned a 40 percent 
rating for mild L4 compression deformity with history of 
chronic low back strain under Diagnostic Codes 5295-5237, 
effective December 17, 2003.  

Under the current rating criteria, lumbosacral strain 
(designated at Diagnostic Code 5237) is rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Intervertebral disc syndrome (designated at 
Diagnostic Code 5243) is rated either pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.


The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 40 percent for the veteran's service-connected mild 
L4 compression deformity with history of chronic low back 
strain.

During a February 2004 VA orthopedic examination of the 
spine, the veteran complained of low back pain, stiffness, 
left leg weakness with muscle pulling sensation and left 
groin discomfort, and occasional left leg numbness.  He 
indicated that his current employment as a police supervisor 
did not require physically demanding activities and that he 
did not miss work due to his lumbar symptomatology.  Range of 
motion findings of the lumbar spine were listed as forward 
flexion was to 30 degrees, hyperextension was to 14 degrees 
with pain; right and left lateral bending were to 10 degrees 
with pain towards the end of movement; and right and left 
rotation were 20 degrees with pain.  Physical examination 
findings were noted as gait with no limp, mild loss of lumbar 
lordosis with upper trunk bent slightly forward, and muscle 
spasm and tenderness in the lower thoracolumbar paraspinal 
muscles bilaterally. 

Neurological examination findings showed decreased pinprick 
sensation on the anterior thigh and left sole, muscle atrophy 
of the left thigh, and weak left hip flexor adductor and 
extensor abductor with motor strength of 4/5 on the left.  It 
was further noted that the veteran had normal deep tendon 
reflexes and was able to walk on heels and forefeet.  
Thereafter, the examiner diagnosed of degenerative joint 
disease of the lumbar spine with anterior and lateral spurs 
on the vertebral bodies with slight scoliosis as shown on x-
ray, mild L4 compression deformity, and left L4 radiculopathy 
related to the veteran's current back condition.  

Private treatment records dated in August and November 2005 
from M. D., an osteopathic physician, reflect assessments of 
back pain and lower back arthritis.  Physical findings 
included low back pain with no radiation, negative straight 
leg raising, equal deep tendon reflexes, paravertebral muscle 
spasm, and full hip range of motion.

A June 2006 private MRI study revealed evidence of mild 
degenerative changes seen at multiple levels but showed no 
significant central stenosis or neural foraminal narrowing.  

In a July 2006 neurosurgical evaluation report, a private 
physician, Dr. W, noted complaints of lower back pain, left 
buttock pain, and leg pain going down into the calf and 
occasionally into the foot.  Physical examination findings 
were noted as trace weakness in the hip flexors and quad on 
the left, negative straight leg raising testing bilaterally, 
down going toes, a plantar reflex, 1+ patellar and Achilles 
reflexes bilaterally, and no clonus.  The physician 
recommended that the veteran undergo a bone scan and further 
assessed that there were no signs of disc herniation, that 
the veteran's symptoms were not clearly radicular in nature, 
and that the compression fracture at L5 was old. 

A July 2006 private bone scan study revealed findings of mild 
nonspecific abnormality in the left side of the L5 vertebra 
likely due to an osteophyte in the left side of the superior 
end plate anteriorly.  In an August 2006 statement, Dr. W. 
indicated that he did not find any disc herniation, foraminal 
stenosis, mal-alignment or significant degenerative changes, 
occult or subacute fractures in the veteran's lumbar spine.  
Physical examination findings again indicated that the 
veteran had good gait, balance, ambulation, intermittent back 
pain, full strength, and some numbness down into his legs. 
In an October 2006 VA spine examination report, the veteran 
complained of pain central across the lower back and constant 
soreness in the lower back which increases in severity in the 
sense of flare-ups with overuse.  He described vague 
sensation of weakness in the left leg and some numbness in 
leg when gardening, and reported intermittent radiating pain 
down the left leg to the calf region with no identifiable 
triggers or particular pattern.  However, the veteran 
specifically indicated that he had no periods of 
incapacitation in the last 12 months.  Range of motion 
findings of the lumbar spine were listed as forward flexion 
was to 70 degrees, extension was to 10 degrees with increased 
pain reported more right-sided at 10 degrees; right and left 
side bending were to 20 degrees; and right and left rotation 
were 30 degrees.  The examiner noted that there was no 
evidence of back spasm but some vague tenderness to palpation 
in the right lower lumbar paraspinal musculature. 

Neurological examination findings showed some give-way 
weakness in the left hip flexor muscle group.  Straight-leg 
raise maneuver testing to 90 degrees did not reveal any 
complaints of radiating pain into the lower extremity.  The 
examiner further indicated that the veteran did not show any 
additional impairment with repetitive motion.  Thereafter, 
the examiner diagnosed chronic lumbar strain/degenerative 
disc disease with intermittent left leg radiculopathy.  The 
examiner noted mild to moderate functional limitations with 
flare-ups.

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 40 percent solely under 
the criteria of the General Rating Formula.  None of the 
competent medical evidence of record shows that the veteran 
suffers from any ankylosis of the spine.

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months to warrant the assignment of a 60 percent rating.  
The Board notes that the veteran specifically indicated that 
he had no periods of incapacitation in the last 12 months in 
the October 2006 VA examination report.  VA examination 
reports and private treatment records simply do not reflect 
any findings or comment that would suggest that the veteran's 
service-connected lumbar spine disability has necessitated 
bed rest and treatment prescribed by a physician for a 
duration of 6 weeks during any 12-month period.

As indicated above, the General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  As, the veteran's 
radiculopathy of the left leg has been separately evaluated 
as 10 percent disabling under Diagnostic Code 8520.  The 
assigned rating is not an issue before the Board.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 40 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that October 2006 VA examination findings detailed that 
the veteran did not suffer from any additional functional 
impairment or pain with repetitive motion.  Although it was 
noted that the veteran had mild to moderate functional 
limitations with flare-ups in the October 2006 VA examination 
report, these findings have already been taken into 
consideration in the assignment of the current 40 percent 
rating.  

Based on the foregoing reasons, the veteran's claims for 
entitlement to a rating in excess of 40 percent for his 
service-connected mild L4 compression deformity with history 
of chronic low back strain must be denied.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected lumbar spine and sciatic 
nerve disabilities that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  The 
Board notes that the competent medical evidence of record 
indicates that the veteran is currently retired after a 
career with the police department in Hartford, Connecticut.  
Although the veteran testified during the February 2006 
hearing that he assumed that he was unable to work for 
another police department as a result of his lumbar 
disability, the objective medical findings are not indicative 
of any unusual interference with employment.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

An effective date earlier than September 26, 2003 for the 
assignment of a 40 percent rating for mild L4 compression 
deformity with history of chronic low back strain is denied.

Entitlement to a rating in excess of 40 percent for mild L4 
compression deformity with history of chronic low back strain 
is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

On November 1, 2006 the RO awarded service connection and 
assigned a separate 10 percent rating for radiculopathy of 
the left leg, effective September 26, 2003.  That same day, a 
supplemental statement of the case was issued.  Received on 
November 20, 2006, was the veteran's notice of disagreement 
with the September 26, 2003 effective date assigned for the 
award of service connection for the left leg disorder.  A 
review of the record reflects that he has not been provided a 
statement of the case regarding this issue (see Manlincon v. 
West, 12 Vet. App. 238 (1999)).  

In view of the foregoing, this issue is REMANDED for the 
following action:

1. Pursuant to Manlincon, the AMC/RO must 
furnish the veteran and his 
representative with a statement of the 
case which should include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue of entitlement to an effective date 
earlier than September 26, 2003 for the 
award of service connection for 
radiculopathy of the left leg.  Notice 
should be provided that the timely filing 
of a substantive appeal is required to 
preserve the veteran's right to Board 
review.

2. Thereafter, following any other 
appropriate development, the AMC/RO 
should readjudicate the appealed issues 
based on all the evidence of record. If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision. They should then be afforded an 
applicable time to respond.

3. The AMC/RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND. If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


